Citation Nr: 1718212	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  08-04 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE


Entitlement to an increased rating in excess of 20 percent for a duodenal ulcer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Hunn, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

A hearing was held in January 2008 before a Decision Review Officer (DRO), where the Veteran and his wife testified as to the issue of an increased rating for his service connected duodenal ulcer.  A transcript of that hearing is of record. 

In a September 2016 Board decision, the Board awarded a 20 percent rating for his duodenal ulcer, prior to November 7, 2011.  As such, the issue of entitlement to a disability rating in excess of 20 percent, beginning November 7, 2011, is still on appeal.  

The Board observes that in August 2001 the Veteran was adjudicated as incompetent and, thereafter, his wife was appointed to manage his affairs.  However, the fiduciary has not prosecuted the Veteran's appeal.  38 C.F.R. § 20.301 (2016) (notwithstanding the fact that a fiduciary may have been appointed for a claimant, an appeal filed by a claimant will be accepted).  The Board has therefore only listed the Veteran as a party to this appeal.

This appeal was processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDING OF FACT

As of November 7, 2011, the Veteran's duodenal ulcer is most appropriately characterized as moderately severe.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for a 40 percent evaluation for a duodenal ulcer, beginning November 7, 2011, have been met.  38 U.S.C.A. §1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R §3.102, 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7305 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Applicable Law and Regulations

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. §1155 (West 2014); 38 C.F.R. §4.1 (2016).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the 38 C.F.R. §4.7, when there is a question as to which two evaluations VA should assign to a disability, if the claimant's disability more closely resembles the higher disability, VA is required to assign the higher of the two evaluations.  The Court in Tatum v. Shinseki, 23 Vet. App. 152 (2009), held that Veterans do not necessarily need to have all the criteria listed in the higher evaluation level in order to receive that evaluation, even if the diagnostic code uses the word "and" between multiple symptoms. 

III.  Analysis

The Veteran seeks a rating in excess of 20 percent for duodenal ulcer.  He contends that he suffers from recurrent epigastric and abdominal pain on a monthly basis.  Although he has been prescribed an indefinite course of proton pump inhibitors, his symptoms have persisted.  See October 2013 treatment record.

Duodenal ulcer is evaluated under Diagnostic Code 7305, which provides a 20 percent rating for recurring episodes of severe symptoms of two or three times a year averaging 10 days or more in duration; or continues moderate manifestations.  A 40 percent rating is warranted for moderately severe manifestations with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent rating is warranted for severe manifestations with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  See 38 C.F.R. §4.114, Diagnostic Code 7305.

Based on the evidence of record, the Board finds that a 40 percent for duodenal ulcer is warranted.  In this regard, the Board notes that to warrant a higher rating the evidence must show moderately severe manifestations with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year. 

The record reflects the Veteran has continued treatment for abdominal pain and symptoms related to his duodenal ulcer since 2011, with noted complaints of severe abdominal pain and nausea persisting for 2 to 14 days.  See October 2013 treatment record.  The Veteran denied vomiting and indicated his pain is always present, however it increases and decreases in intensity.  The Veteran further contended that, at its worse, the pain is a ten out of ten.  See October 2013 treatment record at p.75.  

A March 2014 VA examination report indicates that the Veteran's symptoms worsened inasmuch as he experienced recurring episodes of pain four or more times a year that persisted for 1 to 9 days.  At the time of the examination, he also presented with severe abdominal pain that occurred at least monthly and was only partially relieved by standard ulcer therapy.  Although the Veteran did not suffer from any incapacitating episodes, he did experience recurrent nausea that persisted for 10 days or more at least four or more times a year.  

March and August 2015 treatment records document the Veteran complained of severe pain in the abdomen.  Although he denied diarrhea or vomiting, he was noted to have chronic constipation.  The record further reflects periods of hospitalization for severe abdominal pain and nausea.  See October 2013, March 2015, August 2015, and February 2016 treatment records. 

The Veteran was afforded a subsequent VA examination in October 2016.  Although the report shows that the duodenal ulcer has not caused an impairment of health manifested by anemia or weight loss, nor are there recurrent incapacitating episodes that average 10 days or more in duration, he presented with non-severe recurring episodes four or more times a year.  The examination report noted that in instances where the Veteran experiences severe abdominal pain, standard ulcer therapy helps to alleviate his pain.  This occurs at least on a monthly basis.  Most notably, the examiner indicated that the Veteran's stomach or duodenum conditions impact his ability to work. 

Throughout the appeal period, he has endorsed symptoms of moderate to severe abdominal pain, vomiting, and nausea.  Resolving all reasonable doubt in the Veteran's favor, the Board finds his symptoms most closely approximate those associated with a 40 percent rating.  The Board notes that there are instances during the appeal period where residual symptoms of duodenal ulcer were less severe than currently noted.  The Board notes at this juncture that VA will handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. §3.344(a).

The evidence shows that beginning November 7, 2011, the Veteran's severity and frequency of his condition increased.  As such, the Board finds that for the period beginning with November 7, 2011, the Veteran's duodenal ulcer more nearly approximates moderately severe symptoms consistent with the 40 percent rating criteria and a higher rating is warranted.  38 C.F.R. §4.114, Diagnostic Code 7305 (2016).  


ORDER

Beginning November 7, 2011, a 40 percent disability rating for duodenal ulcer is granted. 



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


